





MDU RESOURCES GROUP, INC.


EXECUTIVE INCENTIVE COMPENSATION PLAN
 



I.    ESTABLISHMENT AND PURPOSE
The Executive Incentive Compensation Plan (the “Plan”) was adopted by the Board
of Directors of MDU Resources Group, Inc. (“MDUR”) on November 4, 1982 and
subsequently amended. Effective January 1, 2012, the Plan was further amended,
and the Montana-Dakota Utilities Co. Executive Incentive Compensation Plan, the
MDU Construction Services Group, Inc. Executive Incentive Compensation Plan, the
Knife River Corporation Executive Incentive Compensation Plan and the WBI
Holdings, Inc. Executive Incentive Compensation Plan (collectively, the
“Business Unit Plans”) were merged into the Plan. All awards with respect to
services performed in 2011 and earlier that were earned and deferred pursuant to
any of the Business Unit Plans shall be subject to the terms of the applicable
Business Unit Plans in effect at the time the awards were granted. Deferral
elections for awards relating to services to be performed during 2012 made
pursuant to any of the Business Unit Plans shall be deemed to have been made
pursuant to the Plan.
The purpose of the Plan is to provide an incentive for key executives of MDUR,
its business segments, and subsidiaries to focus their efforts on the
achievement of performance objectives. The Plan is designed to reward successful
performance as measured against specified performance measures. When performance
reaches or exceeds the target performance measures, incentive compensation
awards, in conjunction with salaries, provide a level of compensation which
recognizes the skills and efforts of the key executives.


II. DEFINITIONS
Capitalized terms not otherwise defined herein shall have the meanings given
them in the Rules and Regulations.










--------------------------------------------------------------------------------





III.    BASIC PLAN CONCEPT
The Plan provides an opportunity to earn annual incentive compensation based on
the achievement of specified annual performance measures. A target incentive
award for each Participant within the Plan is established based on the approved
salary grade structure . The target incentive award represents the amount to be
paid, subject to the achievement of the performance measures established each
year. Larger incentive awards than target may be authorized when performance
exceeds targets; lesser or no amounts may be paid when performance is below
target.
It is recognized that during a Plan Year major unforeseen changes in economic
and environmental conditions or other significant factors beyond the control of
management may substantially affect the ability of the Participants to achieve
the specified performance measures. Therefore, in its review of performance the
Administrator may modify the performance measure targets. However, it is
contemplated that such modifications to the performance measure target will be
necessary only in years of unusually adverse or favorable external conditions or
other unforeseen significant factors beyond the control of management.


IV.    ADMINISTRATION
The Plan shall be administered by the Compensation Committee of the Board of
Directors of MDUR (the “Administrator”). The Compensation Committee of the Board
of Directors of MDUR shall adopt Rules and Regulations for the administration of
the Plan. With respect to employees who are not subject to Section 16 of the
Securities Exchange Act of 1934, as amended, the Chief Executive Officer of
MDUR, with respect to MDUR employees, and the chief executive officer of each
business segment, in conjunction with the Chief Executive Officer of MDUR, with
respect to the business segment’s employees, shall be the Administrator.
The Administrator shall approve the list of eligible Participants and the target
incentive award level for each Participant within the Plan. The Plan’s
performance measure targets for the year shall be approved by the Administrator
no later than 90 days after the beginning of that Plan Year. The Administrator
shall have final discretion to determine actual award


MDUR - 2

--------------------------------------------------------------------------------





payment levels, method of payment, and whether or not payments shall be made for
any Plan Year.
The Board of Directors of MDUR may, at any time and from time to time, alter,
amend, supersede or terminate the Plan in whole or in part, provided that no
termination, amendment or modification of the Plan shall adversely affect in any
material way an award that has met all requirements for payment without the
written consent of the Participant holding such award, unless such termination,
modification or amendment is required by applicable law.


V.    ELIGIBILITY
Executives who are determined by the Administrator to have a key role in both
the establishment and achievement of their company’s objectives shall be
eligible to participate in the Plan.
Nothing in the Plan shall interfere with or limit in any way the right of an
employer to terminate any Participant’s employment at any time, for any reason
or no reason in its sole discretion, or confer upon any Participant any right to
remain employed by the employer. No executive shall have the right to be
selected to receive an award under the Plan, or, having been so selected, to be
selected to receive a future award.


VI.
PLAN PERFORMANCE MEASURES

Performance measures shall be established that consider stakeholder interests
and shall be evaluated annually based on achievement of specified objectives.
The performance measures will be determined by the Administrator. These measures
may be applied at the MDUR level, the business segment level and/or subsidiary
level. The Administrator may assign different performance measures and/or
different weights to performance measures for each Participant.
The Administrator may establish threshold, target and maximum or other award
levels annually for some or all of the performance measures. The Administrator
will retain the right to make all interpretations as to the actual attainment of
the desired performance measure


MDUR - 3

--------------------------------------------------------------------------------





and will determine whether any circumstances beyond the control of management
need to be considered.


VII.    TARGET INCENTIVE AWARDS
Target incentive awards are expressed as a percentage of each Participant’s
Salary. These percentages may vary by position and reflect larger reward
opportunity for positions having greater effect on the establishment and
accomplishment of the performance objectives. A schedule showing the target
awards as a percentage of Salary for eligible positions will be prepared for
each Plan Year.


VIII.    INCENTIVE FUND DETERMINATION
The target incentive fund is the sum of the individual
target incentive awards for all eligible Participants. Once the incentive
targets have been determined by the Administrator, a target incentive fund shall
be established and accrued ratably by MDUR and each of its business segments
and/or subsidiaries, as applicable. The incentive fund and accruals may be
adjusted during the year.
At the close of each Plan Year, the Chief Executive
Officer of MDUR will cause an analysis to be prepared showing the actual
performance results in relation to each of the target performance measures. This
will be provided to the Administrator for review and comparison to threshold,
target and maximum or other performance levels, if applicable. In addition, any
recommendations of the Chief Executive Officer of MDUR or the Administrator will
be presented at this time. The Administrator will then determine the amount of
each Participant’s incentive award and the total target incentive fund earned.


IX.    INDIVIDUAL AWARD DETERMINATION
Each Participant's award will be based upon the level of actual performance
achieved relative to the established performance measures, as determined by a
percentage from 0 percent to a maximum of 250 percent, as determined by the
Administrator.


MDUR - 4

--------------------------------------------------------------------------------





X.    PAYMENT OF AWARDS
Except as provided below or as otherwise determined by the Administrator, in
order to receive an award payment under the Plan, the Participant must remain in
the employment of MDUR or one of its subsidiaries for the entire Service Year.
If a Participant terminates employment after the Participant’s 65th birthday and
if the employment termination occurs during the Service Year, determination of
whether the performance measures have been met will be made at the end of the
Service Year, and to the extent met, payment of the award will be made to the
Participant, prorated. Proration of awards shall be based upon the number of
full months elapsed from and including January to and including the month in
which the employment termination occurs. The prorated award shall be paid as
soon as practicable in the year following the Service Year, but in all events
between January 1 and March 10.
A Participant who transfers between MDUR and one of its subsidiaries during the
plan year may receive a prorated award at the discretion of the Administrator.
Payments made under the Plan will not be considered part of compensation for
pension or 401k Plan employer matching purposes. Payments will be made in cash
as soon as practicable in the year following the Service Year, but in all events
between January 1 and March 10.
To the extent approved by the Administrator of the Plan with respect to
executives of MDUR or its subsidiaries, as applicable, incentive awards may be
deferred if the Participant has executed the appropriate elections prior to the
beginning of the Service Year. A deferral election will be effective only for
the incentive award earned in the Service Year following the Plan Year in which
the election is made. Deferral elections may not be changed or revoked after the
Service Year begins. Deferred amounts shall be subject to the terms of the Plan
and the Rules and Regulations and, to the extent not inconsistent therewith, the
deferral election forms pursuant to which the amounts were deferred. Deferred
amounts will accrue interest at a rate specified in the Rules and Regulations.
In the event of a "Change in Control" (as defined in the Rules and Regulations)
then any award deferred by each Participant shall become immediately payable to
the Participant in cash, together with accrued interest thereon to the date of
payment. In the event the


MDUR - 5

--------------------------------------------------------------------------------





Participant files suit to collect the Participant's deferred award then all of
the court costs, other expenses of litigation, and attorneys' fees shall be paid
by MDUR or one of its subsidiaries, as applicable, in the event the Participant
prevails upon any of the Participant's claims for payment of a deferred award.


XI.    ACCOUNTING RESTATEMENTS
This Section XI shall apply to incentive awards granted to all Participants in
the Plan. Notwithstanding anything in the Plan or the Rules and Regulations to
the contrary, if MDUR is required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirements under the
securities laws, MDUR or the Administrator may, or shall if required, take
action to recover incentive-based compensation from specific executive officers
in accordance with its Guidelines for Repayment of Incentives Due to Accounting
Restatements, as they may be amended or substituted from time to time, and in
accordance with applicable law and applicable rules of the Securities and
Exchange Commission and the New York Stock Exchange.


MDUR - 6

--------------------------------------------------------------------------------







MDU RESOURCES GROUP, INC.


EXECUTIVE INCENTIVE COMPENSATION PLAN


RULES AND REGULATIONS


The Compensation Committee of the Board of Directors of MDU Resources Group,
Inc. (“MDUR”) adopted Rules and Regulations for the administration of the
Executive Incentive Compensation Plan (the "Plan") on February 9, 1983,
following adoption of the Plan by the Board of Directors of MDUR on November 4,
1982, which Rules and Regulations were subsequently amended and are hereby
further amended effective November 13, 2019.


I.
DEFINITIONS

The following definitions shall be used for purposes of these Rules and
Regulations and for the purpose of administering the Plan:
1.
The “Administrator” shall be the Compensation Committee of the Board of
Directors of MDUR with respect to employees subject to Section 16 of the
Securities Exchange Act of 1934, as amended. With respect to employees who are
not subject to Section 16, the Chief Executive Officer of MDUR, with respect to
MDUR employees, and the chief executive officer of each business segment, in
conjunction with the Chief Executive Officer of MDUR, with respect to the
business segment’s employees, shall be the Administrator.

2.
"Change in Control" shall mean the occurrence of any of the following
transactions or events: (a) any person (which shall not include MDUR, any
subsidiary of MDUR or any employee benefit plan of MDUR or of any subsidiary of
MDUR) ("Person") or group (as that term is defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of MDUR possessing 30% or more of the total voting
power of the stock of MDUR; (b) any Person or group (as that term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of the
stock of MDUR that, together with stock held by such Person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of MDUR (this part (b) applies only when there is a transfer of
stock of MDUR and MDUR's stock remains outstanding after the transaction); (c) a
majority of the members of the Board of Directors of MDUR is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors of MDUR; or (d) any Person or
group (as that term is defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)),



MDUR - 7

--------------------------------------------------------------------------------





acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) assets from MDUR that have a
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of MDUR immediately before such acquisition or
acquisitions.
Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change in Control for purposes of the Plan unless the
transaction or event constitutes a change in the ownership of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective
control of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion of the
assets of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)) and the term Change in Control shall be interpreted in a
manner consistent with the proper interpretation of the similar provisions in
the Section 409A Treasury Regulations.
3.
The “Code” shall mean the Internal Revenue Code of 1986, as amended.

4.
The “Compensation Committee” shall be the Compensation Committee of the Board of
Directors of MDUR.

5.
The “HQM Rate” is the number that results from adding the daily Treasury High
Quality Corporate Bond Yield Curve for the last business day of each month for
the 12-month period ending September 30 and dividing by 12. The Treasury High
Quality Corporate Bond Yield Curve corresponds to United States corporate bonds
whose credit quality is a market-weighted average of the top three qualities –
AAA, AA, and A.

6.
"MDUR" shall refer to MDU Resources Group, Inc. alone and shall not refer to any
of its business segments or subsidiaries.

7.
The "Moody's Rate" is the average of (i) the number that results from adding the
daily Moody’s U.S. Long-Term Corporate Bond Yield Average for “A” rated
companies as of the last day of each month for the 12-month period ending
October 31 and dividing by 12 and (ii) the number that results from adding the
daily Moody’s U.S. Long-Term Corporate Bond Yield Average for “BBB” rated
companies as of the last day of each month for the 12-month period ending
October 31 and dividing by 12.

8.
"Participants" for any Plan Year shall be those executives who have been
approved by the Administrator as eligible for participation in the Plan for such
Plan Year.



MDUR - 8

--------------------------------------------------------------------------------





9.
"Payment Date" shall be the date set by the Administrator for payment of awards
pursuant to Section X of the Plan, other than those awards deferred pursuant to
Section X of the Plan and Section VII of these Rules and Regulations.

10.
The "Plan" shall refer to the Executive Incentive Compensation Plan, as it has
been and may be amended.

11.    The "Plan Year" shall be the calendar year.
12.    “Service Year” means the Plan Year during which the services giving rise
to the incentive award are performed.


13.
“Specified Employee” means an employee who, as of the date the employee
separates from service, is a “specified employee” (as that term is used in
Section 409A(a)(2)(B) of the Code), as determined under MDUR's policy for
determining specified employees.



II.
ADMINISTRATION

1.
The Compensation Committee shall have the full power to construe and interpret
the Plan and to establish and to amend these Rules and Regulations for its
administration.

2.
The Administrator shall not participate in a decision as to the Administrator’s
eligibility for, or award of, an incentive award payment.

3.
For each Plan Year, the Administrator shall approve a list of eligible
executives and notify those so approved that they are eligible to participate in
the Plan for such Plan Year.

4.
The Administrator shall approve the Plan’s performance measures, performance
targets and target incentive award levels for the Participants for the Plan
Year.

5.
The Administrator shall have final discretion to determine actual award payment
levels, method of payment, and whether or not payments shall be made for any
Plan Year.



MDUR - 9

--------------------------------------------------------------------------------





III.
PLAN PERFORMANCE MEASURES



1.
The Administrator shall establish the performance measures reflecting company
performance objectives and may establish more or fewer performance measures as
it deems necessary.

2.
The performance measures may be established for MDUR or any of its business
segments or subsidiaries as deemed appropriate by the Administrator. The
Administrator may assign different performance measures and/or different weights
to performance measures for each Participant.

3.
The Administrator shall cause to be prepared a list of Participants to whom the
Plan performance measures will be applied and shall identify the applicable
performance measures for each Participant, which may vary among Participants.

4.
The Administrator may set threshold, target, maximum and other award levels for
some or all of the performance measures, and those levels shall be included on
the list referred to in paragraph 3 above.

5.
The Administrator will retain the authority to determine whether or not the
actual attainment of these measures has been made.



IV.    TARGET INCENTIVE AWARDS
1.
Target incentive awards are expressed as a percentage of each Participant’s
Salary and may vary by position, as defined in the Plan.

2.
Target incentive awards shall be set by the Administrator annually and will be
included on the list referred to above.



V.    INCENTIVE FUND DETERMINATION
1.
The target incentive fund is the sum of the individual target incentive awards
for all eligible Participants.

2.
Once individual incentive targets have been determined, a target incentive fund
shall be established and accrued ratably by MDUR and each of its business
segments or subsidiaries, as applicable. The incentive fund and accruals may be
adjusted during the year.



MDUR - 10

--------------------------------------------------------------------------------





3.
As soon as practicable following the close of each Plan Year, the Chief
Executive Officer of MDUR will cause an analysis to be prepared showing the
actual performance results in relation to the target performance measures. The
Administrator will review the analysis and determine, in its sole discretion,
the amount of each Participant’s incentive award and the actual total incentive
fund.

4.
In determining the actual incentive fund, any recommendations of the Chief
Executive Officer of MDUR or the Administrator will be considered.

VI.    INDIVIDUAL AWARD DETERMINATION
1.
The Administrator shall have the sole discretion to determine each Participant's
award. The Administrator's decision will be based upon the level of actual
performance achieved.

2.
Each Participant’s award will be based upon the level of actual performance
achieved relative to the established performance measures, as determined by a
percentage from 0 percent to a maximum of 250 percent, as determined by the
Administrator.



VII.    PAYMENT OF AWARDS
1.
On the date the Administrator determines the awards to be made to individual
Participants, it shall also establish the Payment Date which in all events shall
be between January 1 and March 10..

2.
Except as provided below or in the Plan or as the Administrator otherwise
determines, in order to receive an award under the Plan, a Participant must
remain in the employment of MDUR or its subsidiaries for the entire Service
Year.

3.
If a Participant terminates employment after the Participant’s 65th birthday and
the termination occurs during the Service Year, determination of whether the
performance measures have been met will be made at the end of the Service Year,
and to the extent met, payment of the award will be made to the Participant,
prorated. Proration of awards shall be based upon the number of full months
elapsed from and including January to and including the month in which the
Participant’s employment termination occurs.

4.
Payment of the awards shall be made in cash. Payments shall be made on the
Payment Date unless the Participant has deferred, in whole or in part,



MDUR - 11

--------------------------------------------------------------------------------





the receipt of the award by making an election on the deferral form provided by
the MDUR Human Resources department, prior to the beginning of the Service Year.
Deferral elections may not be changed or revoked after the Service Year begins.
VIII.
DEFERRAL OF ANNUAL INCENTIVE

1.
In the event a Participant has elected to defer receipt of all or a portion of
the award, MDUR or one of its business segments, divisions or subsidiaries, as
applicable shall set up an account in the Participant's name. The amount of the
Participant's award to the extent deferred will be credited to the Participant's
account on the Payment Date.

2.
The balance credited to an account of a Participant who has elected to defer
receipt of an award will be an unsecured, unfunded obligation of MDUR or one of
its business segments or subsidiaries, as applicable.

3.
Interest shall accrue on the balance credited to a Participant's account from
the date the balance is credited. The rate of interest on deferred balances for
Plan Year 2019 shall be the Moody’s Rate calculated as of October 31, 2018. The
rate of interest on deferred balances for Plan Years after 2019 shall be the HQM
Rate calculated as of September 30 of the prior year.

4.
Interest shall be compounded and credited to the account monthly.

5.
A Participant may elect to defer any percentage, not to exceed 100, of an annual
award.

6.
A Participant electing to defer any part of an award must elect one of the
following dates on which (a) payment will be made, if payment will be made in a
lump sum or (b) payments will commence, if payment will be made in monthly
installments:

(1)
Between January 1 and March 10 of the year following the year of termination of
employment with MDUR or its subsidiaries, as applicable; or



(2)
Between January 1 and March 10 of the fifth year following the year in which the
award would have been paid had it not been deferred.



For Participants who previously elected to have payments made or commence on the
Payment Date of the year following the year of their termination of employment,
their payments will be made or commence


MDUR - 12

--------------------------------------------------------------------------------





between January 1 and March 10 of the year following the year of their
termination of employment. For Participants who elected to have payments made or
commence on the Payment Date of the fifth year following the year in which the
award may be made, their payments will be made or commence between January 1 and
March 10 of the fifth year following the year in which the award would have been
paid had it not been deferred.


7.
A Participant may elect to receive the deferred amounts accumulated in the
Participant's account in monthly installments, not to exceed 120. In the event
the Participant elects to receive the amounts in the Participant's account in
more than one installment, interest shall continue to accrue on the balance
remaining in their account at the applicable rate set forth in paragraph 3 of
this Section VIII.

8.
Notwithstanding anything contained in the Plan or these Rules and Regulations to
the contrary, if a Specified Employee's employment terminates, to the extent
required by Section 409A(a)(2)(B) of the Code, except as otherwise provided in
paragraph 9 below of this Section VIII of these Rules and Regulations, payment
of any deferred amounts under the Plan that are to be paid during the 6-month
period following the Specified Employee's termination of employment shall not be
paid or provided until the first business day after the date that is 6 months
following the Specified Employee's termination of employment. Any payment that
is made pursuant to the prior sentence shall include the cumulative amount of
any amounts that could not be paid during the 6-month period following the
Specified Employee's termination of employment. To the extent payments are
deferred pursuant to the prior sentence, such deferred amounts shall continue to
accrue interest pursuant to paragraph 3 of this Section VIII until payment
occurs.

For all purposes under the Plan and these Rules and Regulations, references to
termination of employment and similar terms shall be interpreted to mean
“separation from service,” as that term is used in Section 409A of the Code, and
the Participant's employment shall not be deemed to have terminated for purposes
of the Plan or these Rules and Regulations unless and until a separation from
service shall have occurred for purposes of Section 409A of the Code.
9.
In the event of the death of a Participant in whose name a deferred account has
been set up, MDUR or one of its business segments or subsidiaries, as
applicable, shall, within 90 days thereafter, pay to the Participant's estate or
the designated beneficiary the entire amount in the deferred account.



MDUR - 13

--------------------------------------------------------------------------------





10.
In the event of a "Change in Control" then any award deferred by a Participant
shall become immediately payable to the Participant. In the event the
Participant files suit to collect a deferred award then all of the Participant's
court costs, other expenses of litigation, and attorneys' fees shall be paid by
MDUR or one of its business segments, or subsidiaries, as applicable, in the
event the Participant prevails upon any of the Participant's claims for payment.







MDUR - 14